ORDER

PER CURIAM.
James Meadors (Appellant) appeals from the trial court’s judgment after a bench trial convicting him as a prior and persistent offender of attempted stealing by deceit and forgery and sentencing him to seven years on each count to run concurrently. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion in denying Appellant’s motion for acquittal of the forgery charge and his request to represent himself at trial. An extended opinion would have no precedential value.. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).